         Case 1:20-cv-03010-APM Document 27 Filed 11/11/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 United States of America, et al.,

                                Plaintiffs,          Case No. 1:20-cv-03010-APM

v.                                                   HON. AMIT P. MEHTA

 Google LLC,

                                Defendant.



                           APPEARANCE OF COUNSEL

       PLEASE TAKE NOTICE THAT the undersigned, of the law firm of Orrick, Herrington

& Sutcliffe LLP, is admitted to practice in this court and is hereby entering an appearance as

counsel of record for non-party Microsoft Corporation in the above-captioned matter.



Dated: November 11, 2020                      Respectfully submitted,

                                              By:    /s/ Amy W. Ray

                                              Amy W. Ray (D.C. Bar No. 489086)

                                              ORRICK, HERRINGTON & SUTCLIFFE LLP

                                              1152 15th Street NW
                                              Washington, D.C. 20005
                                              Tel: (202) 339-8400
                                              Fax: (202) 339-8500
                                              Email: amyray@orrick.com

                                              Attorney for non-party Microsoft Corporation
